Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is responsive to U.S. Patent Application 17315520, filed on 5/10/2021. This application is a continuation of U.S. Patent Application 16/226,970 filed on 12/20/2018 now U.S. Patent 11041732. U.S. Patent Application 16/226,970 is a continuation of U.S. Patent Application 14/820,382 filed on 8/6/2015 now U.S. Patent 102155574.
	This action is made non-final.
Claims 1-20 are pending in this case. Claims 1, 9, and 17 are independent claims. The information disclosure statement filed on 5/20/2021, 9/15/2021 and 1/10/2022 have been entered and considered by the examiner.

Allowable Subject Matter
Notwithstanding any rejection under the doctrine of double patenting, Claims 2, 3, 10, 11, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Drawings
	The drawings filed on 5/20/2022 have been accepted by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 9-11 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11041732. 
Regarding Claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the claims is that the present claims remove the limitations for “a driver travelling towards a pickup location of the requesting user” and ”wherein transmission of the second trigger signal causes the computing device of the matched driver to display the specified color portion of a GUI generated . . .” All elements of Claim 1 are therefore taught by claim 1 of Patent ‘1732 except the following. The claim language of present Claim 1 does add the limitation that the GUI interface be “generated by a rider application executing on” the computing device, but this limitation is held to be merely descriptive of the relationship between the devices illustrated by Patent ‘1732.
Claims 9 and 17 are similar in scope to Claim 1, and are rejected for the reasons stated in the rejection of Claim 1.
Regarding Claim 2, of the present application, the language is determined to be identical to Claim 2 of Patent ‘1732 with the exception of one article for an item that is introduced for the first time in claim 2 of Patent ‘1732, but is referenced by prior introduction in present language, thereby replacing “the” with “a.”
Claims 10 and 18 are similar in scope to Claim 2, and are rejected for the reasons stated in the rejection of Claim 2.

Regarding Claim 3 of the present application, the language appears identical to claim 3 of Patent ‘1732, however since Claim 3 depends from Claim 1 which is not identical to claim 1 of Patent ‘1732, the rejection is properly issued as non-statutory.

Claims 11 and 19 are similar in scope to Claim 3, and are rejected for the reasons stated in the rejection of Claim 3.

Claims 1, 3, 9, 11, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 102155574. 

Regarding Claim 1, claim 1 of Patent ‘5574 discloses a computing system comprising: 
a network communication interface to communicate, over one or more networks, with (i) computing devices of requesting users of a transport service, and (ii) computing devices of drivers of the transport service one or more processors; and 
one or more memory resources storing instructions that, when executed by the one or more processors, cause the computing system to: ; (See claim 1 of  Patent ‘5574 “one or more processors; and one or more memory resources storing instructions for facilitating a pick-up in connection with a transportation arrangement service”)
determine a match between a requesting user of the transport service and a matched driver; based on the match, transmit, over the one or more networks, (See claim 1 of Patent ‘5574 “receive a pick-up request, over one or more networks, from a user device of a requesting user; select a driver of a vehicle to service the pick-up request; transmit an invitation to service the pick-up request to a driver device of the driver; receive a confirmation to service the pick-up request from the driver device;”)
a trigger signal to a computing device of the requesting user, the trigger signal causing the computing device of the requesting user to generate a selectable feature that, when selected, causes the computing device of the requesting user to prominently display a specified color on a graphical user interface (GUI) generated by a rider application executing on the computing device of the requesting user; and based on the match, transmit, over the one or more networks, (See claim 1 of Patent ‘5574 “(i) transmit a trigger signal to initiate a selected display pattern on a graphical user interface (GUI) of the user device,”)
a second trigger signal to the computing device of the matched driver, the second trigger signal causing the computing device of the matched driver to provide an indication of the specified color in a specified portion of a GUI generated by the driver application executing on the computing device of the matched driver.( See claim 1 of Patent ‘5574 “transmit a second trigger signal to the driver device, the second trigger signal causing the driver device to initiate the selected display pattern on a header bar of a GUI of the driver . . .”)
Claims 9 and 17 are similar in scope to Claim 1 and are rejected on the same grounds.

Regarding the limitations of Claim 3, wherein transmission of the second trigger signal further causes the computing device of the matched driver to initiate a camera flash component on a rear side of the computing device of the matched driver.(See claim 1 of Patent ‘5574 transmit a second trigger signal to the driver device, the second trigger signal causing the driver device to initiate the selected display pattern on a header bar of a GUI of the driver device and a camera flash component on a rear side of the driver device to enable the requesting user to identify the vehicle.)
Claims 11 and 19 are similar in scope to Claim 3 and are rejected on the same grounds.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 4, 5, 9, 12, 13, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 20120137256(Lalancette) as disclosed in the IDS submitted on 4/11/2019.
1. Lalancette discloses a computing system comprising: 
a network communication interface to communicate, over one or more networks, ,(See Lalancette at [0022] with (i) computing devices of requesting users of a transport service, ( See Lalancette at [0029] where disclosed is a user requesting a taxi using a mobile handset.) and (ii) computing devices of drivers of the transport service; 
one or more processors; and (See Lalancette at [0032] where a taxi with an icon display is dispatched based upon the request.)
one or more memory resources storing instructions that, when executed by the one or more processors, cause the computing system to: 
determine a match between a requesting user of the transport service and a matched driver; (See Lalancette at [0029]-[0032] where disclosed is a pick-up location of a requesting user and the dispatch of a driver to said location.)
based on the match, transmit, over the one or more networks, a trigger signal to a computing device of the requesting user, the trigger signal causing the computing device of the requesting user to generate a selectable feature that, when selected, causes the computing device of the requesting user to prominently display a specified color on a graphical user interface (GUI) generated by a rider application executing on the computing device of the requesting user; and (See Lalancette at [0032]-[0033] where disclosed is the confirmation of a user requesting transport service of an icon that is then transmitted to a taxi for display on the exterior. The user then identify the correct taxi, and confirm to the driver by showing the driver, on the requesting user’s mobile device, a copy of said icon. The icon is comprised of colors according to Lalancette at [0044].)
based on the match, transmit, over the one or more networks, a second trigger signal to the computing device of the matched driver, the second trigger signal causing the computing device of the matched driver to provide an indication of the specified color in a specified portion of a GUI generated by the driver application executing on the computing device of the matched driver. (See Lalancette at [0033] where it is stated that “the user 102 can show the driver the copy of the icon on the user device 104 which the driver can compare to the copy of the icon displayed on the driver's dashboard display 124.”)

4. Lalancette discloses the limitations of Claim 1.
Lalancette discloses a limitation wherein the rider application and the driver application are associated with the transport service. (See Lalancette at [0032]-[0033] where disclosed is the confirmation of a user requesting transport service of an icon that is then transmitted to a taxi for display on the exterior. This implies the application is minimally associated with the transport service at both ends.)

5. Lalancette discloses the limitations of Claim 1.
Lalancette discloses a limitation wherein the first and second trigger signals further cause a specified pattern to be displayed. (See Lalancette at [0042] where an icon is pre-selected to represent a user which may have one or more colors according to Lalancette at [0044]. This is held to teach the limitation of a pattern.)

9. A non-transitory computer readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to:
communicate, over one or more networks, (See Lalancette at [0022])  with (i) computing devices of requesting users of a transport service, and (ii) computing devices of drivers of the transport service; (See Lalancette at [0029] where disclosed is a user requesting a taxi using a mobile handset.)
determine a match between a requesting user of the transport service and a matched driver; (See Lalancette at [0029]-[0032] where disclosed is a pick-up location of a requesting user and the dispatch of a driver to said location.)
based on the match, transmit, over the one or more networks, a trigger signal to a computing device of the requesting user, the trigger signal causing the computing device of the requesting user to generate a selectable feature that, when selected, causes the computing device of the requesting user to prominently display a specified color on a graphical user interface (GUI) generated by a rider application executing on the computing device of the requesting user; and (See Lalancette at [0032]-[0033] where disclosed is the confirmation of a user requesting transport service of an icon that is then transmitted to a taxi for display on the exterior. The user then identify the correct taxi, and confirm to the driver by showing the driver, on the requesting user’s mobile device, a copy of said icon. The icon is comprised of colors according to Lalancette at [0044].)
based on the match, transmit, over the one or more networks, a second trigger signal to the computing device of the matched driver, the second trigger signal causing the computing device of the matched driver to provide an indication of the specified color in a specified portion of a GUI generated by the driver application executing on the computing device of the matched driver. (See Lalancette at [0033] where it is stated that “the user 102 can show the driver the copy of the icon on the user device 104 which the driver can compare to the copy of the icon displayed on the driver's dashboard display 124.”)

12. Lalancette discloses the limitations of Claim 9.
Lalancette discloses a limitation wherein the rider application and the driver application are associated with the transport service. . (See Lalancette at [0032]-[0033] where disclosed is the confirmation of a user requesting transport service of an icon that is then transmitted to a taxi for display on the exterior. This implies the application is minimally associated with the transport service at both ends.)

13. Lalancette discloses the limitations of Claim 9.
Lalancette discloses a limitation wherein the first and second trigger signals further cause a specified pattern to be displayed. (See Lalancette at [0042] where an icon is pre-selected to represent a user which may have one or more colors according to Lalancette at [0044]. This is held to teach the limitation of a pattern.)

17. A computer-implemented method of facilitating matches between drivers and requesting users, the method being performed by one or more processors and comprising: 
communicating, over one or more networks, (See Lalancette at [0022]) with (i) computing devices of requesting users of a transport service, and (ii) computing devices of drivers of the transport service; (See Lalancette at [0029] where disclosed is a user requesting a taxi using a mobile handset.)
determining a match between a requesting user of the transport service and a matched driver; (See Lalancette at [0029]-[0032] where disclosed is a pick-up location of a requesting user and the dispatch of a driver to said location.)
based on the match, transmitting, over the one or more networks, a trigger signal to a computing device of the requesting user, the trigger signal causing the computing device of the requesting user to generate a selectable feature that, when selected, causes the computing device of the requesting user to prominently display a specified color on a graphical user interface (GUI) generated by a rider application executing on the computing device of the requesting user; and (See Lalancette at [0032]-[0033] where disclosed is the confirmation of a user requesting transport service of an icon that is then transmitted to a taxi for display on the exterior. The user then identify the correct taxi, and confirm to the driver by showing the driver, on the requesting user’s mobile device, a copy of said icon. The icon is comprised of colors according to Lalancette at [0044].)
based on the match, transmitting, over the one or more networks, a second trigger signal to the computing device of the matched driver, the second trigger signal causing the computing device of the matched driver to provide an indication of the specified color in a specified portion of a GUI generated by the driver application executing on the computing device of the matched driver. (See Lalancette at [0033] where it is stated that “the user 102 can show the driver the copy of the icon on the user device 104 which the driver can compare to the copy of the icon displayed on the driver's dashboard display 124.”)

20. Lalancette discloses the limitations of Claim 17.
Lalancette discloses a limitation wherein the rider application and the driver application are associated with the transport service. (See Lalancette at [0032]-[0033] where disclosed is the confirmation of a user requesting transport service of an icon that is then transmitted to a taxi for display on the exterior. This implies the application is minimally associated with the transport service at both ends.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lalancette.
6. Lalancette discloses the limitations of Claim 1.
Lalancette discloses a limitation wherein executed instructions further cause the computing system to: identify a plurality of current requesting users of the transport service within a specified proximity of the requesting user; and select the specified color from a catalog of colors such that the specified color does not match colors assigned to any of the plurality of current requesting users within the specified proximity of the requesting user. (See Lancet at [0042] where it is stated that “Once the new icon is designed it can be submitted by the user to icon server 112 for validation to verify that the icon does not already exist in database.”)

Lalancette does not specifically teach that color is the sole attribute by which icons will be determined identical per it’s teachings in [0042] or that two icons may not be the same color.The MPEP states the following regarding rationales for determining obviousness:

[E]xemplary rationales that may support a conclusion of obviousness include: “Obvious To Try” – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success

To reject a claim based on this rationale  . . . [o]ffice personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

MPEP §2143.
 
The examiner finds as follows:
(1) that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem in that Lalancette teaches that icons should be distinguishable from each other.
(2) that there had been a finite number of identified, predictable potential solutions to the recognized need or problem and altering colors would have been one of them;
(3) that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success;
(4) and that no further analysis is necessary in holding the subject matter of Claim 8 obvious in light of the guidelines of MPEP §2134.

Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to make an icon that consisted of only or primarily a color because it teaches that the icons contain colors, and for the purpose of distinguishing one user from another as taught in Lalancette.

14. Lalancette discloses the limitations of Claim 9.
 Lalancette discloses a limitation wherein executed instructions further cause the computing system to: identify a plurality of current requesting users of the transport service within a specified proximity of the requesting user; and select the specified color from a catalog of colors such that the specified color does not match colors assigned to any of the plurality of current requesting users within the specified proximity of the requesting user.
(See Lancet at [0042] where it is stated that “Once the new icon is designed it can be submitted by the user to icon server 112 for validation to verify that the icon does not already exist in database.”)
Lalancette does not specifically teach that color is the sole attribute by which icons will be determined identical per it’s teachings in [0042] or that two icons may not be the same color.

The MPEP states the following regarding rationales for determining obviousness:

[E]xemplary rationales that may support a conclusion of obviousness include: “Obvious To Try” – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success

To reject a claim based on this rationale  . . . [o]ffice personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

MPEP §2143.
 
The examiner finds as follows:
(1) that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem in that Lalancette teaches that icons should be distinguishable from each other.
(2) that there had been a finite number of identified, predictable potential solutions to the recognized need or problem and altering colors would have been one of them;
(3) that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success;
(4) and that no further analysis is necessary in holding the subject matter of Claim 8 obvious in light of the guidelines of MPEP §2134.

Claim 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lalancette in view of 20090192851(Bishop) as disclosed in the IDS submitted on 5/20/2021.

7. Lalancette discloses the limitations of Claim 1.
Lalancette may not specifically disclose a limitation wherein the executed instructions further cause the computing system to transmit the first and second trigger signals based on determining that the pick-up location is in a crowded area in which a plurality of users are requesting transport. 
Bishop discloses this limitation. (See Bishop in [0030] and [0034] where crowd conditions are disclosed in association with rider pickup.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Lalancette and Bishop. The two are analogous to the Applicant’s invention in that both are interfaces for ridesharing protocols. The motivation to do so would have been combining the two protocols to address the deficiencies in modern taxi service as taught by Bishop at [0006].

8. Lalancette discloses the limitations of Claim 1.
Lalancette may not specifically disclose a limitation wherein presentation of the specified color on the specified portion of the GUI generated by the driver application provides a simultaneous view of the match indicator and a map interface providing navigation directions to a pick-up location of the requesting user. 
Bishop discloses this limitation. (See Bishop at [0035] where map indicating the customers current location is described.)

15. Lalancette discloses the limitations of Claim 9.
Lalancette does not disclose a limitation wherein the executed instructions further cause the computing system to transmit the first and second trigger signals based on determining that the pick-up location is in a crowded area in which a plurality of users are requesting transport. Bishop discloses this limitation. (See Bishop in [0030] and [0034] where crowd conditions are disclosed in association with rider pickup.)

16. Lalancette discloses the limitations of Claim 9.
Lalancette does not disclose a limitation wherein presentation of the specified color on the specified portion of the GUI generated by the driver application provides a simultaneous view of the match indicator and a map interface providing navigation directions to a pick-up location of the requesting user. 
Bishop discloses this limitation. (See Bishop at [0035] where map indicating the customers current location is described.)


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure is as follows:
US-11041732-B2 		06-2021 	Cun; Benjamin Le
US-20020009978-A1 	01-2002 	Dukach, Semyon
US-20110099040-A1 	04-2011 	FELT; Michelle
US-20110301985-A1 	12-2011 	Camp; Garrett
US-20180238694-A1 	08-2018 	Bellotti; Victoria M. E.
US-20190120636-A1 	04-2019 	Cun; Benjamin Le
US-20220118904-A1 	04-2022 	Kalanick; Travis

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday – Friday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHAN K SHREWSBURY/Examiner, Art Unit 2175                                                                                                                                                                                                        9/27/2022


						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175